DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
Drawings
The drawings were received on 12 July 2022. These drawings are not accepted.
The originally-filed specification, at page 5, states that the slide 90 comprises an anchoring element (not shown) for attachment of the drawer or shelf. Page 5 states that the slide 90 is slidably mounted on the tab 88 that extends from the base of head 86 of arm 26.
What the Applicant has amended as component 100 is actually comprised in head 86 of arm 26 (Figs. 4-5). What Applicant has amended as component 100 is next to the screw 80 that passes through the threaded hole 82 in the head 86 of arm 26. What Applicant has amended as component 100 is not on the slide 90 that is mounted to the tab 88 (Figs. 3 and 5). It is impossible for what the Applicant has amended as component 100 to be the originally-disclosed anchoring element (not shown). 
Specification
In the reply dated 12 July 2022, the Applicant’s remarks include a statement that the specification has been amended. The remarks dated 12 July 2022 do not constitute a proper specification amendment. As such, no such specification amendments have been received or made as of this Office action. 
Claim Objections
Claim 1 is objected to because of the following informalities: In line 17, the recitation “adapted operationally” should be “adapted to operationally”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The following identifies how claim limitations containing “means” are interpreted, vis-à-vis 35 U.S.C. 112(f):
Claims 1 and 15 recite “a first adjustment means for adjusting the inclination of the drawer or shelf with respect to the first part” and “the first adjustment means”. 
Claims 2-3 and 11 recite “the first adjustment means”. 
Claims 1 and 15 recite “a second adjustment means for adjusting the horizontal position of the drawer or shelf with respect to the first part” and “the second adjustment means”. 
Claim 1 recites “anchoring means for the drawer or shelf, the anchoring means adapted operationally couple the slide and the drawer or shelf to each other”. 
The recitations above do invoke 35 U.S.C. 112(f).
Claims 3 and 11 recite “by means of an adjustable-projection portion”. 
The recitations above do not invoke 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 2014/0015392 A1 (Salice).
With respect to claim 1: Kim discloses telescopic sliding guide (drawer slide 152) for linearly and horizontally moving a drawer or shelf (“drawer (not shown)” @ Col. 2, lines 15-16) with respect to a furniture item (“cabinet” @ Col. 1, line 52), the guide comprising: a first part (not-numbered cabinet rail in Fig. 1) fixable on the furniture item (using the holes in the vertical flange in Fig. 1), and a second part (shelf rail 150) which is elongated along a longitudinal axis (see Fig. 1), is translatable with respect to said first part along said axis (col. 1, lines 9-21), and comprises a free end (parts 157/159/161 of Figs. 1-2, respectively, equate to parts 201/213/215 of Fig. 3), adapted to support the drawer or shelf (vertical positioning element 159 presses or forces against the drawer sitting on the shelf rail @ Col. 3, lines 19-30), on the free end being integrally mounted a first adjustment means for adjusting an inclination of the drawer or shelf with respect to the first part (vertical positioning element 159 in Fig. 2 = part 213 in Fig. 3), wherein the first adjustments means is arranged substantially along said axis (in Kim Fig. 1, the longitudinal axis of the shelf rail 150 intersects the vertical positioning element 159 in the same way that Applicant’s axis X intersects the screw 80 in Applicant’s Figs. 1-2).
Kim does not disclose “a second adjustment means” as defined by claim 1. 
Salice Figs. 1-6 disclose a device 10 which includes a lateral support wing 16 that supports a hooking member 17 for mounting in a hole or seating 18 of the drawer 20. The hooking member 17 is longitudinally adjustable by being mounted on a slider 21 that moves relative to support wing 16 using a toothed wheel 23.
Salice Figs. 7-8 show a second embodiment, in which the hooking member 17 is adapted to additionally provide lateral adjustment. The hooking member 17 and disc 31 in Salice Figs. 7-8 provide lateral adjustment in the same or similar way as Kim’s horizontal positioning element 161.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove Kim’s horizontal positioning element 161/215 and replace it with Salice’s support wing 16, hooking member 17, slider 21, and wheel 23, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Salice’s parts 16/17/21/23 provide longitudinal and lateral adjustability, whereas Kim’s positioning element 161/215 provides only lateral adjustability. 
In the modification, Salice’s parts 16/17/21/23 comprise the claimed “second adjustment means for adjusting a horizontal position of the drawer or shelf with respect to the first part”, by providing lateral and longitudinal adjustability. The modification meets the limitations “the second adjustment means comprises a slide (slider 21 and hooking member 17) horizontally translatable on a protruding tab (support wing 16) of said free end, the slide comprising anchoring means for the drawer or shelf (hooking member 17), the anchoring means adapted operationally couple the slide and the drawer or shelf to each other (by engaging hole or seating 18 of the drawer)”. 
With respect to claim 2: Kim discloses wherein the first adjustment means comprises a member (“threaded bolt” @ Col. 3, line 11) movably mounted relative to said free end for moving along an axis (vertical axis in Kim Fig. 1) perpendicular to said longitudinal axis and for abutting against the drawer or shelf for inclination thereof (Col. 3 lines, 19-30).
With respect to claim 3: Kim discloses wherein the first adjustment means comprises an element (“threaded bolt” @ Col. 3, line 11) rotatably mounted on said free end for protruding from the end and for abutting against the drawer or shelf (Col. 3, lines 19-30) by means of an adjustable-projection portion (the distal end portion of the threaded bolt 159 shown in Kim Fig. 2).
With respect to claim 4: Kim discloses wherein said element (“threaded bolt” @ Col. 3, line 11; the vertical positioning element 159) is mounted inside a pass-through cavity of said free end (threaded circular cutout 183) so as to translate linearly in said cavity (by rotating the bolt) to protrude from said free end (protruding in Kim Fig. 2).
With respect to claim 5: Kim discloses wherein said element (“threaded bolt” @ Col. 3, line 11; the vertical positioning element 159) and said pass-through cavity (threaded circular cutout 183) are complementarily threaded (both component names include “threaded”; see Fig. 3 for the complementary threads on the parts).
With respect to claim 6: Kim discloses wherein said free end constitutes a separate piece mounted on the second part (rail 150). See Figs. 1-2 and Col. 2, lines 13-22. Part 157 is inserted within the shelf rail 150.
With respect to claim 7: See Kim Fig. 1. Kim discloses wherein the first part (not-numbered rail with holes in Fig. 1) is an L-shaped bracket (L-shape includes vertical leg with holes and horizontal leg extending to be connected with shelf rail 150), the second part (shelf rail 150) is elongated along said longitudinal axis (Fig. 1), and 6said free end (position adjustment mechanism 151) being a separate piece which is mounted at an end of the second part to constitute an extension thereof (Figs. 1-2 and Col. 2 lines 13-22).
Kim Col. 2 lines 13-22 describes the positioning element 157 of the adjustment mechanism 151 being inserted within the outline formed by the shelf rail 150 as shown in Fig. 1. The outline of the shelf rail 150 that receives element 157 is interpreted as meeting “the second part comprises a sleeve” as claimed. 
Kim’s figures do not show the shelf rail 150/sleeve sliding on an edge of the L-shaped bracket as claimed. 
Salice Figs. 1-2 show the mobile part 11A of the guide 11 forming a hollow outline (Figs. 1-2) for receiving an edge of the cabinet rail (Fig. 2) and the axial extension 12’of hooking device 10. Salice’s mobile part 11A is analogous to Kim’s shelf rail 150. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Kim’s shelf rail 150 to have an outline like Salice’s mobile part 11A and receive the cabinet rail like Salice’s mobile part 11A, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
The rail 150 having an elongated, hollow body profile meets “the second part comprises a sleeve, elongated along said longitudinal axis, which is mounted to slide on an edge of the L-shaped bracket” as claimed. The front of the elongated, hollow body profile of rail 150 receiving the positioning element 157 meets “mounted at an end of the sleeve to constitute an extension thereof” as claimed. 
With respect to claim 9: Due to the use of “adapted to be operationally coupled”, the claim is interpreted as not being inclusive of the drawer or shelf. The claimed is interpreted as requiring the capability of/structure for operationally coupling to a drawer or shelf of the claimed configuration. The hook part at the rear end of Kim’s slide 152 (Kim Fig. 1) and/or the mounting bar 153 meets the claim as written, because such hook part and/or mounting bar 153 is/are able to operationally couple to a drawer of shelf of the claimed configuration.  
With respect to claim 11: Kim discloses wherein the first adjustment means comprises an element (“threaded bolt” @ Col. 3, line 11) rotatably mounted on said free end for protruding from the end and for abutting against the drawer or shelf (Col. 3, lines 19-30) by means of an adjustable-projection portion (the distal end portion of the threaded bolt 159 shown in Kim Fig. 2).
With respect to claim 12: Kim discloses wherein said element (“threaded bolt” @ Col. 3, line 11; the vertical positioning element 159) is mounted inside a pass-through cavity of said free end (threaded circular cutout 183) so as to translate linearly in said cavity (by rotating the bolt) to protrude from said free end (protruding in Kim Fig. 2).
With respect to claims 13-14: Kim discloses wherein said free end constitutes a separate piece mounted on the second part (rail 150). See Figs. 1-2 and Col. 2, lines 13-22. Part 157 is inserted within the shelf rail 150.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 2014/0015392 A1 (Salice) as applied to claim 1 above, and further in view of US 4,116,513 (Ullman).
With respect to claim 9: In the rejection of claim 9 using Kim in view of Salice, the claim is interpreted as not requiring the “drawer or shelf” in the claim. If the “drawer or shelf” is interpreted to be required by the limitations of claim 9, Kim fails to disclose “the drawer or shelf”.
Ullman discloses a drawer assembly 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Ullman’s drawer assembly 20 on a pair of Kim’s rails 150, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Kim explicitly discloses a drawer on the rail 150, but does not show one. The combination embodies what Kim discloses but does not show.
Ullman’s assembly 20 meets “wherein the drawer or shelf (drawer assembly 20) is made of segments joined together, which are a front segment (front 30) and three segments (side 24, side 26, and back 28) which are C-connected to each other (see Fig. 11), the segments being hollow tubular elements (see Fig. 3), each having ends cut at 45 degrees for matching with ends of other two of said segments (see Figs. 4-5)” as claimed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,945,618 B2 (Kim) in view of US 4,116,513 (Ullman).
With respect to claim 15: Kim discloses assembly comprising a furniture item (“cabinet” @ Col. 1 line 52) having a drawer or shelf (“drawer (not shown)” @ Col. 2, lines 15-16), a telescopic sliding guide (drawer slide 152) for linearly and horizontally moving the drawer or shelf with respect to the furniture item, the guide comprising: a first part (not-numbered cabinet rail in Fig. 1) fixable on the furniture item (using the holes in the vertical flange in Fig. 1), and a second part (shelf rail 150) which is elongated along a longitudinal axis (see Fig. 1), is translatable with respect to said first part along said axis (Col. 1 lines 9-21), and comprises a free end (parts 157/159/161 of Figs. 1-2, respectively, equate to parts 201/213/215 of Fig. 3), adapted to support the drawer or shelf (vertical positioning element 159 presses or forces against the drawer sitting on the shelf rail @ Col. 3, lines 19-30), on the free end being integrally mounted a first adjustment means for adjusting an inclination of the drawer or shelf with respect to the first part (vertical positioning element 159), and a second adjustment means for adjusting a horizontal position of the drawer or shelf with respect to the first part (horizontal positioning element 161), wherein the first adjustments means is arranged substantially along said axis (in Kim Fig. 1, the longitudinal axis of the shelf rail 150 intersects the vertical positioning element 159 in the same way that Applicant’s axis X intersects the screw 80 in Applicant’s Figs. 1-2).
Kim states that the drawer attached to the rail 150 is not shown in the figures. Kim fails to disclose “the drawer or shelf” defined by the final “wherein” clause of claim 15.
Ullman discloses a drawer assembly 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Ullman’s drawer assembly 20 on a pair of Kim’s rails 150, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a combination because Kim explicitly discloses a drawer on the rail 150, but does not show one. The combination embodies what Kim discloses but does not show.
Ullman’s assembly 20 meets “wherein the drawer or shelf (drawer assembly 20) is made of segments joined together, which are a front segment (front 30) and three segments (side 24, side 26, and back 28) which are C-connected to each other (see Fig. 11), the segments being hollow tubular elements (see Fig. 3), each having ends cut at 45 degrees for matching with ends of other two of said segments (see Figs. 4-5)” as claimed.
Response to Arguments
The remarks related to the drawings are not persuasive, because those the drawings do not show what the Applicant asserts they show. What the Applicant has amended as component 100 is actually comprised in head 86 of arm 26 (Figs. 4-5). What Applicant has amended as component 100 is next to the screw 80 that passes through the threaded hole 82 in the head 86 of arm 26. What Applicant has amended as component 100 is not on the slide 90 that is mounted to the tab 88 (Figs. 3 and 5). It is impossible for what the Applicant has amended as component 100 to be the originally-disclosed anchoring element (not shown). 
The remarks related to the specification amendments are moot, because such amendments have not been made. 
The claim objections made in the previous Office action are withdrawn. A new claim objection is made above. 
The remarks about the rejections under 35 U.S.C. § 103 are not persuasive. As an initial matter, the Applicant’s remarks refer to colored components in the figures. However, the remarks on file are in greyscale. Such colors are not viewable in the remarks on file. 
The Applicant’s asserts that Kim does not meet the recitations to “on the free end being integrally mounted a first adjustment means…[and] a second adjustment means” because the yellow part in the annotated figure is not integral with the slide. 
That is not what is claimed. The claim requires the second part to comprise the free end, and the free end having the first and second adjustment means integrally mounted thereon. Kim’s rail 150 comprises the part 157, which meets the claim. The adjustment parts are integrally mounted on Kim’s part 157, which meets the claim.
The arguments about Kim’s horizontal positioning element 161 are not persuasive. In the combination, the element 161 is replaced by part 17 of Salice Figs. 7-8. The replacement of Kim’s element 161 with Salice’s part 17 renders moot the remaining arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637